UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7490



EDWARD YARBOUGH,

                                             Petitioner - Appellant,

          versus


J. E. GUNJA, Warden, FCI Cumberland,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2696-WMN)


Submitted:   January 13, 2000             Decided:   January 20, 2000


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Yarbough, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Yarbough appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.    We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court. See Yarbough v. Gunja, No. CA-99-2696-WMN (D. Md. Sept. 28,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
September 27, 1999, the district court’s records show that it was
entered on the docket sheet on September 28, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2